DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendments to Claim 1 in the submission filed 6/30/2022 are acknowledged and accepted.
In view of the amendment to the Claims, rejection of the claims under 35 U.S.C. 112(b) is withdrawn.
Pending Claims are 1-8.
Response to Arguments
Applicant’s arguments, see Remarks filed 6/30/2022 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of 1-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (WO 2017/55133 A1, US 5,307,395 A) for at least the reason that the cited art of record fails to teach or reasonably suggest a reflective optical element, the element in combination with limitations in Lines 1-11 of the claim, comprising:
“wherein the significant wavelength is selected such that an integral over an extinction coefficient of a material of the at least one oxide layer from a minimum wavelength of the VUV wavelength range to the significant wavelength is between 15% and 47% of a corresponding integral from the minimum wavelength to a maximum wavelength of the VUV wavelength range, wherein the extinction coefficient of the material comprises a function of wavelength across the VUV wavelength range.”.
Claims 2-8 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Pazidis et al (WO 2009/062665 A1, of record) teaches (fig 1) a reflective optical element (1) comprising a substrate (2) with a multi-layer system (4) with fluoride layers and an oxide layer (para 53-55). 	However Pazidis does not teach  at least one oxide layer on a side of the metal fluoride layer facing away from the substrate, wherein thicknesses of the layers on the side of the metal layer facing away from the substrate are selected such that an electric field of a standing wave that forms upon reflection of an incident significant wavelength from the VUV wavelength range has a minimum in a region of the at least one oxide layer, wherein the significant wavelength is selected such that an integral over an extinction coefficient of a material of the at least one oxide layer from a minimum wavelength of the VUV wavelength range to the significant wavelength is between 15% and 47% of a corresponding integral from the minimum wavelength to a maximum wavelength of the VUV wavelength range, wherein the extinction coefficient of the material comprises a function of wavelength across the VUV wavelength range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								8/29/2022Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872